UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 November 14, 2012 Date of Report (Date of earliest event reported) TRESORO MINING CORP. (Exact name of registrant as specified in its charter) Nevada 000-52660 20-1769847 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1220-666 Burrard Street Vancouver, BC V6C 2G3 (Address of principal executive offices) (Zip Code) (604) 681-3130 Registrant's telephone number, including area code N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On November 14, 2012, Tresoro Mining Corp. (the "Company") Tresoro Mining Corp., (OTCQB:TSOR) (the "Company" or “Tresoro”) announces that the cease trade order (the “CTO”) issued by the British Columbia Securities Commission (the “BCSC”) on May 4, 2012 was revoked effective November 13, 2012.A copy of the news release and related information is attached as Exhibit 99.1 hereto. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Business Acquired Not applicable. (b) Pro forma Financial Information Not applicable. (c) Shell Company Transaction Not applicable. (d) Exhibits Exhibit Description Press Release dated November 14, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TRESORO MINING CORP. DATE: November 14, 2012 By: /s/ Gary Powers Gary Powers President, CEO, and a director 3
